internal_revenue_service lout leerrn due lave y g 4r o of- oy department of the treasury washington dc person to contact telephone number refer reply to date apr op e eo t employer_identification_number key district m l o x dear applicant this is in response to the ruling_request contained in your b i of the internal_revenue_code and section letter dated date wherein you requested approval for a set-aside as described below pursuant to sec_4942 a -3 b of the foundation and similar excise_taxes regulations sec_501 of the code and you also have been classified as a private_foundation under sec_509 pursuant to a determination_letter issued in july you are exempt from federal_income_tax under the enrollment at m is predominantly minority students who the specific project to be undertaken by you consists of the construction of phase i of a golf practice facility at minn m is one of a number of high schools in the public school system of n come from a lower socioeconomic background objective of the project is to expose these students to the game of golf through the construction of a golf practice facility you seek approval for a set-aside for of 6x dollars the primary based on the estimated costs to complete phase i of the project you anticipate that you will request an addition to the set-aside for in the amount of approximately 30x dollars the request for the addition to the set-aside will be made in after the preparation of your tax_return targeting the fall of as the date to begin construction of phase i you are the main reason that you are requesting a set-aside is that the income generated by you in any one year is insufficient to fund the construction of phase i of the golf practice facility the construction of this facility has been divided into phases i through iv that phase i cannot be logically or efficiently further subdivided you with the advice of consultants have determined the project will be undertaken as follows phase i - construction of a practice tee phase ii additional practice tee and target greens phase iii - construction of a pitching green bunkers pro-shop bridge and cart path and phase iv - construction of a putting green and additional cart path adjacent to m which is sufficient for the construction of phases i drawings of the project and a detailed cost estimate the n public schools currently own land you have attached exhibits showing - construction of an - iv of the project you do not anticipate that the set-aside the addition to the set-aside and the required distributable amounts for and will be sufficient to fund phase i of the project from other foundations in order to have adequate funds to begin construction of phase i accordingly you plan to actively seek contributions in the fall of in your ruling_request you have assured us that the amounts to be set_aside will actually be paid for the specific project no later than months after the date of the first set-aside sec_4942 of the code imposes an excise_tax on the sec_4942 undistributed_income_of_a_private_foundation provides in part that the term undistributed_income means with respect to any private_foundation for any taxable_year the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code defines a qualifying a distribution as purposes described in sec_170b other than any contribution to or one or more disqualified persons or which is not an operating_foundation except as otherwise an organization controlled by the foundation a private_foundation any amount_paid to accomplish one or more ii i agp provided or directly in carrying out one or more purposes described in sec_170 b any amount_paid to acquire an asset used b sec_4942 a of the code provides that for all taxable years beginning on or after january set_aside for a specific project which comes within one or more qualifying_distribution if subparagraph b it meets the requirements of of sec_4942 an amount sec_4942 b i of the code provides that an amount at the time of the set-aside the foundation set_aside for a specific project may be treated as a qualifying_distribution if establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set-aside rather than by immediate payment of funds the suitability test sec_53_4942_a_-3 of the regulations provides that an amount set_aside for a specific project that is for one or of more of the purposes described in sec_170 or b the code may be treated as a qualifying_distribution in the year in which set_aside if the requirements of that section and sec_4942 are satisfied that the amount set_aside will be paid for the specific project within months after it satisfies the suitability test or the cash distribution test the foundation must establish the foundation satisfies is set_aside and the set_aside ii i sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related the regulation cites as one example of a suitable investments project a plan to erect a building to house the direct _ charitable educational or similar exempt activity of the foundation such as a museum building in which paintings are to be hung even though the exact location and architectural plans have not been finalized you have submitted evidence that your proposed set-aside will be used to accomplish a purpose described in sec_170 b practice facility adjacent to a public high school which mostly serves poor minority children of the code specifically the construction of a golf ordinarily they would not have 3h the amount to be set_aside will be used an opportunity to learn or play this sport because of their economic circumstances in phase i of the project no later than months from the date of the set-aside the set-aside should satisfy the suitability test because the total expenditures will exceed your annual income cannot be made in the taxable_year in question and will be used in order to assure the continuity of the particular charitable project as required under sec_53_4942_a_-3 of the regulations satisfaction that the project is long-term in nature and is better accomplished by future expenditures than by current ones further you have established to our based on the foregoing we rule that the set-aside of 6x dollars on your books_and_records specifically devoted to the construction of the above described golf practice facility meets _ the requirements of sec_4942 b i of the code and sec_53_4942_a_-3 of the regulations set-aside may be treated as a qualifying_distribution for your taxable_year ending december accordingly the we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates amount which is set_aside shall be taken into account for purposes of determining the foundation’s minimum_investment_return see sec_53 a -2 c i and any income attributable to such set-aside shall be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 - further any this section a dollar amount on the this ruling is based on the understanding that there will be no material changes in the facts upon which it changes that may have a bearing upon your tax status should be reported to your key district_director is based any - we are sending a copy of this ruling to your key district because this letter director for exempt_organization matters could help resolve any questions about your tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter h0 -s- this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it thank you for your cooperation sincerely mercatel v book gerald v sack chief exempt_organizations technical branch
